Barrett, J.
I concur. There is, however, an additional consideration, which strengthens the conclusion arrived at by Mr. Justice Patterson. The amount in Mr. Barlow’s hands was not in the nature of an ordinary debt. It represented property belonging to Mrs. Barlow, originating partly in a gift to her irom one of Mr. Barlow’s clients and partly from her father. The property .(or its proceeds) was held by Mr. Barlow throughout as his wife’s trustee or agent, and he managed it for her from the time of its receipt until his death. It never became part of his estate, nor could he have deemed it such. It was always her separate estate, though in his hands for investment and reinvestment. Mr. Barlow could not well have looked upon this separate estate of his wife, thus intrusted to him for management, as part of his own estate; nor could he have taken it into consideration when he provided for Mrs. Barlow in his will, and spoke of such provision as made in lieu of her interest in his property and estate. That clearly left her own property in his hands unaffected.